Citation Nr: 0716551	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.  

2.  Entitlement to service connection for headaches and 
dizziness due to ionizing radiation.  

3.  Entitlement to service connection for bipolar disorder 
with depression.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from January 16, 
1979, to July 10, 1979.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In January 2007, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  Associated with that hearing, the veteran submitted 
additional argument and evidence to the Board accompanied by 
a waiver of RO consideration.  The Board accepts this 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800 (2006).  Additionally, during the above-noted 
hearing, the undersigned granted a 60-day abeyance period 
within which the veteran was given opportunity to submit 
additional evidence.  In March 2007, the veteran submitted 
additional argument and evidence to the Board accompanied by 
a waiver of RO consideration.  The Board accepts this 
evidence for inclusion into the record on appeal.  Id. 

The Board notes that following the above-noted July 2004 
rating decision, the veteran was notified of the decision in 
a letter from the RO, dated in August 2004.  In that letter, 
the RO informed the veteran that he had also been denied 
nonservice-connected pension benefits as well as service 
connection for degenerative disc disease of the cervical 
spine, for headaches and dizziness due to ionizing radiation, 
and for bipolar disorder with depression.  That same month, 
August 2004, the veteran filed a notice of disagreement with 
the issues identified in the August 2004 letter.  Later that 
month, however, he clarified that he was only appealing the 
issues for service connection for degenerative disc disease 
of the cervical spine, for headaches and dizziness due to 
ionizing radiation, and for bipolar disorder with depression.  


REMAND

The Board notes that the veteran has submitted evidence that 
he was awarded Social Security Administration (SSA) 
disability benefits in a May 2006 decision.  In that 
decision, it was noted that the veteran had previously been 
entitled to SSA disability benefits based upon a prior 
application filed in October 1993.  However, the veteran had 
those benefits discontinued in 2001.  

With respect to the veteran's claim for service connection 
for degenerative disc disease of the cervical spine (cervical 
spine disability), the Board notes that a review of the 
veteran's service medical records does not reflect 
complaints, diagnoses, or treatment for any injury or 
disability of the cervical spine.  The veteran is noted in an 
April 2004 VA treatment record as reporting that during 
service he wrenched his neck after being hit with something 
in the head while his unit was undergoing a training march 
(war games).  He experienced pain in his neck at the time of 
the injury but reportedly was not allowed to seek medical 
treatment.  He also gave a history of degenerative disc 
disease of the cervical spine related to that incident.  The 
Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., the event in which he reportedly 
injured his neck during service).  He can not testify, as he 
would be medically incompetent to do, about a diagnosis or 
the etiology of any current cervical spine disability, such 
as joint disease.  See Washington v. Nicholson, 19 Vet. App. 
362 (2005).

The veteran identified having received treatment in 1988 from 
Edward J. Prostic, M.D., for his cervical spine disability.  
The RO attempted to obtain these records but was informed by 
Dr. Prostic's office that the veteran had last been treated 
in 1993 and the records from 1988 were not available.  
Thereafter, the veteran submitted page three of a three-page 
medical report from Dr. Prostic, dated September 13, 1993.  
It was noted on page three that, "[The veteran] has 
degenerative disc disease of the neck which should be treated 
by anti-inflammatory medications, intermittent heat, and 
massage."  

With respect to the above-noted May 2006 SSA decision, the 
Board notes that the medical records associated with that 
decision are not associated with the claims file.  A list of 
the medical records considered in the decision includes the 
September 13, 1993, medical report from Dr. Prostic.  In this 
case, the Board does not know what additional information, if 
any, concerning the veteran's cervical spine disability is 
contained in the full September 13, 1993, report from Dr. 
Prostic.  Likewise, a number of the medical records listed as 
having been considered by SSA in its May 2006 decision are 
not associated with the claims file.  These records include 
apparent psychiatric and general medical 
treatment/examination records.  Such records could have a 
bearing on the veteran's claims for service connection for 
headaches and dizziness due to ionizing radiation, as well as 
for bipolar disorder with depression.  

Therefore, the RO should obtain any available medical records 
associated with the veteran's SSA disability benefits award 
in May 2006.  The Board notes that once VA is put on notice 
that the veteran is in receipt of SSA benefits, VA has a duty 
to obtain the records associated with that decision.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Additionally, with respect to the veteran's claims for 
service connection for headaches and dizziness as due to 
ionizing radiation and for bipolar disorder with depression, 
the Board finds additional development is necessary.  

The veteran has alleged that he began suffering from 
headaches and dizziness while stationed at Aberdeen Proving 
Ground in Maryland.  He contends that his headaches and 
dizziness are due to radiation fallout associated with a 
March 1979 accident at the Three-Mile Island nuclear power 
plant in Pennsylvania.  A review of the veteran's service 
medical records does reflect that in April 1979, the veteran 
was noted to complain of headaches, dizziness, and ringing in 
the ear.  

The Board notes that post-service medical evidence reflects 
the above-noted April 2004 VA treatment record in which the 
veteran appears to report that his headaches and dizziness 
began after he was hit in the head during his unit's training 
march.  Other than the veteran's reported history of 
dizziness, he has not been treated for dizziness or diagnosed 
with an underlying disability that could be associated with 
dizziness.  In a May 2005 VA treatment note, the veteran was 
noted as having throbbing right-sided headaches twice a day 
during the previous month.  The physician noted that the 
headaches could be related to amphetamine salts but otherwise 
she provided no definitive etiology.  The Board notes that 
the veteran is qualified, as a lay person, to report symptoms 
such a headache pain and/or dizziness.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  

The Board notes that under the Veterans Claims Assistance Act 
of 2000 (VCAA), VA should afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  See 38 
U.S.C.A. § 5103A(d).  

Here, in light of the documented complaints and treatment 
both in service and post-service for headaches, the veteran 
should be scheduled for a VA neurological examination and the 
examiner requested to identify whether the veteran does in 
fact have headaches and whether any such headaches identified 
are related to the veteran's period of service.  At the same 
time, the examiner should also be requested to identify 
whether the veteran suffers from dizziness, the underlying 
disability associated with any dizziness, and whether any 
such disability is related to service.  

As for the claim for service connection for bipolar disorder 
with depression, the veteran has contented that he was 
physically, sexually, and mentally assaulted during basic 
training by various drill instructors.  These assaults 
reportedly also took place subsequently during AIT (Advanced 
Individual Training) at Fort Dix, New Jersey.  In particular, 
the veteran has alleged that during basic training he was 
fondled and forced to have sex with a female drill instructor 
from another training unit.  In addition, the veteran has 
also alleged that he was harassed and assaulted and ridiculed 
publicly by both male and female drill instructors.  As a 
result of this treatment the veteran reportedly felt put down 
and degraded.  Furthermore, the veteran has reported that he 
was given extra drill and physical training (PT) after making 
too many requests to see a doctor when he became injured 
during training.  He also reports having been given an 
Article 15 (nonjudicial punishment) for fighting during basic 
training.  

Associated with the claims file is a buddy statement from an 
individual who reportedly was in the veteran's training unit 
and witnessed or knew of the alleged incidents of physical 
and/or sexual assaults on the veteran during basic training.  
In the statement, the individual noted that the trainees were 
made to assault each other and that the veteran was hurt very 
badly.  The individual also noted that the veteran's mood 
during basic training became worse and worse, and that the 
veteran suffered from obvious anxiety and severe depression.  
Furthermore, it was noted that the veteran's requests to see 
a medical doctor had been denied on more than one occasion by 
a Lieutenant [redacted].  

The Board notes that in a January 2005 VA administrative 
note, a treating physician related the veteran's bipolar 
disorder and depression to the veteran's period of service.  
The VA physician noted, in particular, as follows, 

It is my very strong clinical opinion that [the 
veteran] has Bipolar Disorder and PTSD and that 
both disorders are much more likely than not 
directly caused by the rape and other sexual 
trauma that he was forced to endure in basic 
training and only worsened by the trauma of 
radiation exposure from 3[-]Mile Island.  

In February 2007, the VA physician further noted that she had 
reviewed some of the veteran's active duty records, dated 
from May to June 1979.  She noted that the veteran had gone 
AWOL (absent-without-leave), had missed training classes, and 
also was found hiding in attempts to avoid morning formation.  
The VA physician opined that the veteran's hiding suggested 
that he was afraid for his safety and/or that he was 
psychotic.  She noted that unless the veteran was mentally 
ill or psychotic, he had to know that going AWOL or failing 
to report for formations would jeopardize his military career 
and risk severe punishment.  The VA physician added as 
follows, 

In my medical opinion, [the veteran's] extreme 
avoidant behavior is consistant [sic] with that 
of a severely traumatized person possibly in 
Acute Stress Disorder.  It is probable that [the 
veteran] was traumatized by an individual or 
group of individuals whom he would have to 
confront in formation.  

She additionally added, 

It is commonly reported in the literature that 
severe stress often induces the onset of Mood 
Disorders and Psychotic Disorders . . . In my 
medical opinion, his PTSD and Bipolar Disorder 
were both caused by the trauma he endured while 
in active duty.  

The veteran has contended that his claim should be granted as 
a result of the sexual and physical assaults that he 
experienced in service, and that the medical opinions of 
record support his claim.  Here, however, none of the 
veteran's service medical or personnel records reflect that 
any such assaults occurred.  Furthermore, the service medical 
and personnel records conflict with the veteran's reported 
history and that history provided in the buddy statement.  
Thus, the medical opinion evidence of record would appear to 
lack a factual premise.  At the same time, the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the 
appellant, but instead must evaluate the credibility and 
weight of the history upon which the medical opinion is 
predicated.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  

Here, the veteran's personnel records reflect that he was 
awarded a Letter of Appreciation from a 2nd Lieutenant [redacted] 
during his basic training at Fort Dix, New Jersey.  The 
Letter of Appreciation notes the following, 

I would like to extend my appreciation to you for 
your outstanding performance throughout this 
training cycle.  Your exceptional performance as 
a Trainee Leader has not gone unnoticed.  The 
tremendous support role you played in assisting 
your Drill Sergeant in converting civilians into 
soldiers is appreciated by all throughout the 
chain of command.  Your dedication to duty and 
unwillingness to accept "second best" is a 
trait for all to emulate.  Again, accept my 
appreciation for a job well done, and good luck 
in all your future endeavors.  

Additionally, service personnel records reflect that in May 
1979, during AIT at Fort Dix, the veteran was sent by one of 
his drill instructors (identified as SDI) to a counselor.  A 
TDP Counseling form notes that the veteran had just returned 
from taking one week of leave and that he wished to take 
additional leave because of personal problems at home.  The 
counselor noted that the veteran was a high school graduate 
and appeared to be "pretty squared away."  In June 1979, 
the veteran was noted as having been returned to Fort Dix 
after being AWOL.  The veteran reported that family problems 
back home were getting worse, and that he would go AWOL again 
if things did not improve.  In this respect, the veteran 
indicated that his wife and son could not make it alone, that 
he had lots of bills to pay, his mother and father were 
getting a divorce, and his wife was mentally depressed and he 
did not know what she would do.  The veteran was noted as 
reporting that he did not care anymore and wanted a 
discharge.  

Subsequent counseling records dated in June 1979 reflect the 
veteran as failing to report for physical training, 
formations, and walking out of training classes.  During this 
period, the veteran was noted as reporting that he did not 
care about such things because he was getting a discharge.  
Also in June 1979, the veteran was given an Article 15 for 
being AWOL during AIT at Fort Dix.  

When the veteran initially filed his claim for service 
connection for bipolar disorder with depression, he did not 
contend that he had been physically or sexually assaulted in 
service.  However, as noted above, medical opinion evidence 
has since been submitted which relates the veteran's bipolar 
disorder to service as a result of claimed physical and 
sexual assaults.  Here, the present case falls within the 
category of situations in which it is not unusual for there 
to be an absence of service records documenting the events of 
which the veteran complains.  See, e.g., Patton v. West, 12 
Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), 
Part III, of VA's Adjudication Procedure Manual, M21-1, 
personal assault is an event of human design that threatens 
or inflicts harm.  Examples of this are rape, physical 
assault, domestic battering, robbery, mugging, and stalking.  
Id.  

The Board notes that service records may not contain evidence 
of personal assault, and alternative sources, including 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised 
on personal assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998).  The Manual also notes that because personal assault 
can be an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
making it difficult to obtain direct evidence and requiring 
that the alternative evidence be sought. 

Likewise, under 38 C.F.R. § 3.304(f)(3), evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the personal assault 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; or tests for sexually transmitted diseases, 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  

The Board notes that VA's duty to assist includes first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  In this case, the veteran has only submitted a 
buddy statement regarding the alleged personal assaults.  

In this case, a review of the record reflects that the 
veteran has not been apprised of 38 C.F.R. § 3.304(f)(3) or 
that evidence from other sources could help prove the alleged 
in-service personal assault(s), nor has he been provided a 
list of those alternative sources from which he could submit 
evidence to help substantiate the personal assault.  As such, 
further develop should be undertaken of the veteran's claim 
in accordance with those special alternative evidentiary 
development procedures associated with personal assault 
claims as noted in 38 C.F.R. § 3.304(f)(3) and the VA 
Adjudication Procedures Manual (M21-1), Part III, paragraph 
5.14(d).  (Although the question of service connection for 
PTSD is not now before the Board, this evidentiary 
development would be helpful to an examiner charged with 
opining whether a bipolar disorder with depression is 
traceable to events that occurred during service.)

Furthermore, given the veteran's psychiatric diagnoses and 
references to his alleged personal assault in VA medical 
records, a medical opinion addressing the question of whether 
the record tends to suggest that the veteran's claimed in-
service personal assault(s) actually occurred would be 
helpful in resolving the claim for service connection for 
bipolar disorder with depression.  See 38 C.F.R. 
§ 3.304(f)(3).  Moreover, given the nature of the claim, a 
medical opinion is needed as to the relationship, if any, 
between the veteran's bipolar disorder with depression and 
his military service.  Therefore, the veteran should be 
scheduled for a VA examination for the purpose of determining 
whether his bipolar disorder with depression is related to 
any event alleged to have taken place during service, or 
otherwise to service.  38 U.S.C.A. § 5103A(d).  

The veteran is herein advised that failure to report to any 
scheduled examination, without good cause, could result in 
denial of his claim for service connection for headaches and 
dizziness and the claim for service connection for bipolar 
disorder with depression on appeal.  See 38 C.F.R. § 3.655 
(2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002 & Supp. 2006).  However, in addition to the 
actions requested above, any other development and/or 
notification action deemed warranted by the VCAA should be 
undertaken prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  All records pertaining to the 
veteran's award for disability benefits 
in May 2006 from SSA, to include the 
medical records relied upon in reaching 
the decision on that claim, should be 
obtained.  The procedures set forth in 38 
C.F.R. § 3.159(c) (2006) as regards 
requesting records from Federal 
facilities must be followed.  All records 
and/or responses received should be 
associated with the claims file.  

2.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to obtain any additional 
pertinent evidence not currently of 
record regarding his claims on appeal.  
The veteran should be invited to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the claim may 
be decided within the one-year period).  

3.  The veteran's claim for bipolar 
disorder with depression should be 
further developed in accordance with 
those special alternative evidentiary 
development procedures associated with 
personal assault claims as noted in 38 
C.F.R. § 3.304(f)(3) and the VA 
Adjudication Procedures Manual (M21-1), 
Part III, paragraph 5.14(d).  In this 
respect, a request should be made to the 
veteran, with a copy to his 
representative, that he provide as much 
detail as possible regarding the alleged 
personal assaults by drill instructors 
(sergeants) during basic training and/or 
AIT, to include any other evidence 
corroborating the incidents. 

4.  Search for information from the 
appropriate agency regarding the spread 
of any radiation as a result of any 1979 
incident at the Three-Mile Island nuclear 
facility in Pennsylvania in order to 
determine the likelihood of exposure by 
an individual stationed at Aberdeen 
Proving Grounds, Maryland.  

5.  Following the receipt of any 
additional evidence, the veteran should 
be scheduled to undergo VA neurological 
and psychiatric examinations at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the examiners designated to 
examine the veteran, and a report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

Psychiatric Examination-In reviewing the 
veteran's claims file, the examiner 
should identify and examine all records 
indicating any change in behavior or 
performance subsequent to the assault(s) 
alleged by the veteran to have occurred 
during active service and offer an 
opinion as to the clinical significance, 
if any, of such evidenced changes.  The 
examiner should then express an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any in-service personal 
assault(s) described by the veteran 
occurred.  Service personnel records and 
the bases for any period of AWOL should 
be considered.

The examiner should make a determination 
as to whether the veteran has bipolar 
disorder with depression as a result of 
the personal assault event or other event 
coincident with service.  The examiner 
should specifically provide an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the veteran's bipolar 
disorder with depression is related to 
his period of service.  In making the 
requested determinations, the examiner 
should particularly consider the 
veteran's service personnel and medical 
records as well as those VA medical 
opinions of record.  The bases for any 
opinion provided should be explained in 
detail.

Neurological Examination- The neurologic 
examiner should be asked to review the 
claims file, examine the veteran, and 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
currently diagnosed headaches are related 
to the veteran's period of service.  
Likewise, the examiner should elicit the 
veteran's history regarding his claimed 
dizziness.  The examiner should identify 
any underlying disability associated with 
the veteran's claimed dizziness, and 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any such identified 
underlying disability is related to the 
veteran's period of service.  The basis 
for any opinion provided should be 
explained in detail.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
veteran's claims on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and afford 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).




